     Case 3:18-cv-02458-BEN-BLM Document 89 Filed 01/16/20 PageID.1534 Page 1 of 23


 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8
 9     CALIFORNIA TRUCKING                                 Case No.: 3:18-cv-02458-BEN-BLM
       ASSOCIATION, et al.,
10
                                         Plaintiffs,       ORDER GRANTING
11                                                         PRELIMINARY INJUNCTION
       v.
12
       ATTORNEY GENERAL XAVIER
13
       BECERRA, et al.,
14                                    Defendants,
15
       INTERNATIONAL BROTHERHOOD
16     OF TEAMSTERS,
17                          Intervenor-Defendant.
18
19          Plaintiffs California Trucking Association, Ravinder Singh, and Thomas Odom
20    move for a preliminary injunction. Having carefully considered the parties’ arguments, the
21    motion is GRANTED.
22                                       I.     BACKGROUND
23          The following facts are taken from the Second Amended Complaint and the
24    declarations filed related to Plaintiffs’ preliminary injunction motion.1 Plaintiff California
25
26
            1
27             Plaintiffs and Intervenor filed various declarations and numerous evidentiary
      objections, Docs. 56, 74. Notably, “a preliminary injunction is customarily granted on the
28    basis of procedures that are less formal and evidence that is less complete than in a trial on
                                                       1
                                                                               3:18-cv-02458-BEN-BLM
     Case 3:18-cv-02458-BEN-BLM Document 89 Filed 01/16/20 PageID.1535 Page 2 of 23


 1    Trucking Association (“CTA”) is an association of licensed motor-carrier companies that
 2    manage, coordinate, and schedule the movement of property throughout California. Many
 3    of CTA’s motor-carrier members contract with owner-operators as independent
 4    contractors. Plaintiff Ravinder Singh is one example. He owns and operates his own truck,
 5    and he contracts as an independent contractor with different motor carriers and brokers in
 6    California to perform various trucking services. Plaintiff Thomas Odom also owns and
 7    operates his own truck. He contracts as an independent contractor with a national motor
 8    carrier to haul property within California and between California and Texas.
 9          For decades, the trucking industry has used an owner-operator model to provide the
10    transportation of property in interstate commerce. That model generally involves a
11    licensed motor carrier contracting with an independent contractor driver to transport the
12    carrier-customer’s property. The volume of trucking services needed within different
13    industries can vary over time based on numerous factors. For example, in the agriculture
14    industry, demand for trucking services varies depending on the time of year, the price at
15    which the produce can be sold, the available markets, the length of the growing season,
16    and the size of the crop, which itself varies based on temperature, rainfall, and other factors.
17    Motor carriers offer many types of trucking services, including conventional trucking, the
18    transport of hazardous materials, refrigerated transportation, flatbed conveyance,
19    intermodal container transport, long-haul shipping, movement of oversized loads, and
20    more. Motor carriers meet the fluctuating demand for highly varied services by relying
21    upon independent-contractor drivers.
22
23
24
25    the merits.” Univ. of Texas v. Camenisch, 451 U.S. 390, 395 (1981). Thus, “the Federal
      Rules of Evidence do not strictly apply to preliminary injunction proceedings.” Disney
26    Entertainment, Inc. v. VidAngel, Inc., 224 F. Supp. 3d 957, 966 (C.D. Cal. 2016), aff’d.
27    869 F.3d 848 (9th Cir. 2017). Moreover, evidentiary issues at this stage properly go to
      weight rather than admissibility, see id. at 966, and the Court can easily assess the weight
28    of the evidence without the parties’ arguments.
                                                     2
                                                                                 3:18-cv-02458-BEN-BLM
     Case 3:18-cv-02458-BEN-BLM Document 89 Filed 01/16/20 PageID.1536 Page 3 of 23


 1           Individual owner-operators use a business model common in both California and
 2    across the country. They typically buy or lease their own trucks, a significant personal
 3    investment considering that the record reflects a single truck can cost in excess of
 4    $100,000. See, e.g., Doc. 54-2 at 5. Then, the owner-operators typically work for
 5    themselves for some time to build up their experience and reputation in the industry. Once
 6    the owner-operator is ready to expand their business, they contract for or bid on jobs that
 7    require more than one truck, at which time, the owner-operator will subcontract with one
 8    or more other owner-operators to complete the job. Many individual owner-operators have
 9    invested in specialized equipment and have obtained the skills to operate that equipment
10    efficiently.
11           Whether certain laws and regulations in the California Labor Code apply to truck
12    drivers, generally, depends on their status as employees or independent contractors. S.G.
13    Borello & Sons, Inc. v. Dep’t of Indus. Relations, 48 Cal. 3d 341, 350 (1989). For nearly
14    three decades, California courts have used a test, based on the Borello decision, to
15    determine whether workers are correctly classified as employees or independent
16    contractors. See id. at 341. The Borello standard considers the “right to control work,” as
17    well as many other factors, including (a) whether the worker is engaged in a distinct
18    occupation or business, (b) the amount of supervision required, (c) the skill required, (d)
19    whether the worker supplies the tools required, (e) the length of time for which services
20    are to be performed, (f) the method of payment, (g) whether the work is part of the regular
21    business of the principal, and (h) whether the parties believe they are creating an employer-
22    employee relationship. Id. at 355. In April of 2018, the California Supreme Court replaced
23    the Borello classification test for Wage Order No. 9 with the “ABC test.” Dynamex
24    Operations West v. Superior Court, 4 Cal. 5th 903 (2018).
25           California’s Assembly-Bill 5 (“AB-5”) codified the ABC test adopted in Dynamex
26    and expanded its reach to contexts beyond Wage Order No. 9, including workers’
27    compensation, unemployment insurance, and disability insurance. As applied to the motor
28    carrier context, AB-5 provides a mandatory test for determining whether a person driving
                                                   3
                                                                               3:18-cv-02458-BEN-BLM
     Case 3:18-cv-02458-BEN-BLM Document 89 Filed 01/16/20 PageID.1537 Page 4 of 23


 1    or hauling freight for another contracting person or entity is an independent contractor or
 2    an employee for all purposes under the California Labor Code, the Industrial Welfare
 3    Commission wage orders, and the Unemployment Insurance Code. See Cal. Labor Code
 4    § 2750.3(a)(1). Under AB-5’s ABC test, an owner-operator is presumed to be an employee
 5    unless the motor carrier establishes each of three requirements:
 6          (A) The person is free from the control and direction of the hiring entity in
               connection with the performance of the work, both under the contract for
 7
               the performance of the work and in fact.
 8
            (B) The person performs work that is outside the usual course of the hiring
 9
               entity’s business.
10
            (C) The person is customarily engaged in an independently established trade,
11
               occupation, or business of the same nature as that involved in the work
12             performed.
13    AB-5 also includes certain exceptions that were not part of the Dynamex test, including an
14    exception for “business-to-business contracting relationship[s].” 2 Id. at § 2750.3(a)(1)(e).
15    The statute additionally provides that “[i]f a court of law rules that the three-part [ABC]
16    test . . . cannot be applied to a particular context” due, for example, to federal preemption,
17    “then the determination of employee or independent contractor status in that context shall
18    instead be governed by [Borello].” Id. at § 2750.3(a)(1)(3).
19          On September 18, 2019, California Governor Gavin Newsom signed AB-5 into law.
20    AB-5 went into effect on January 1, 2020. On December 2, 2019, Plaintiffs filed their
21    motion for a preliminary injunction with a hearing set for December 30, 2019. When the
22    Court continued the hearing to January 13, 2020, Plaintiffs filed a motion for a temporary
23    restraining order on December 24, 2019. After considering the parties’ arguments in their
24
25
26          2
             The statute identifies numerous exempted occupations to which Borello, rather than
27    the ABC test, will continue to apply. The exempted occupations include doctors, lawyers,
      accountants, investment advisers, commercial fishermen, and others. See Cal. Labor Code
28    § 2750.3(b)(1)-(6). Motor carriers are not exempted.
                                                    4
                                                                               3:18-cv-02458-BEN-BLM
     Case 3:18-cv-02458-BEN-BLM Document 89 Filed 01/16/20 PageID.1538 Page 5 of 23


 1    briefing, the Court granted the temporary restraining order and enjoined Defendants from
 2    enforcing AB-5 as to any motor carrier operating in California until this Court’s resolution
 3    of Plaintiffs’ motion for a preliminary injunction. On January 13, 2020, the Court heard
 4    argument on Plaintiffs’ motion for a preliminary injunction. At the hearing, the Court
 5    extended the temporary restraining order until the date of the Court’s decision on Plaintiffs’
 6    motion. For the following reasons, the Court finds a preliminary injunction is warranted.
 7                                       II.    DISCUSSION
 8          In support of their motion for preliminary injunction, Plaintiffs argue they are highly
 9    likely to show AB-5 is preempted by the FAAAA and by the Dormant Commerce Clause.
10    According to Plaintiffs, unless the Court enjoins Defendants from enforcing AB-5, its
11    members will suffer irreparable injury, including constitutional injuries, as well as
12    enforcement actions imposing civil and criminal penalties. The State Defendants oppose,
13    contending that Plaintiffs are unlikely to succeed on the merits of their claims, that
14    Plaintiffs’ delay in seeking injunctive relief undermines their claim of irreparable injury,
15    and that the public interest weighs in the State Defendants’ favor. Intervenor-Defendant
16    International Brotherhood of Teamsters opposes on the same grounds as the State
17    Defendants but with the additional contention that Plaintiffs CTA and Odom lack
18    standing. 3 Accordingly, as a threshold matter, the Court first addresses Plaintiffs’ standing
19    and then the four elements required for a preliminary injunction.
20          A. Article III Standing
21          “One of the essential elements of a legal case or controversy is that the plaintiff have
22    standing to sue.” Trump v. Hawaii, 138 S.Ct. 2392, 2416 (2018). To demonstrate Article
23    III standing, a plaintiff must show a “concrete and particularized” injury that is “fairly
24    traceable” to the defendant’s conduct and “that is likely to be redressed by a favorable
25    decision.” Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547-48 (2016). “At least one plaintiff
26
27          3
             Throughout this Order, the Court refers to the State Defendants and Intervenor-
28    Defendant collectively as “Defendants.”
                                                    5
                                                                                3:18-cv-02458-BEN-BLM
     Case 3:18-cv-02458-BEN-BLM Document 89 Filed 01/16/20 PageID.1539 Page 6 of 23


 1    must have standing to seek each form of relief requested, and that party bears the burden
 2    of establishing the elements of standing with the manner and degree of evidence required
 3    at the successive stages of the litigation.” City & Cty. of San Francisco v. U.S. Dept. of
 4    Homeland Security, 944 F.3d 773, 786-87 (9th Cir. 2019) (internal quotation marks and
 5    citations omitted). “At this very preliminary stage, plaintiffs may rely on the allegations
 6    in their Complaint and whatever other evidence they submitted in support of their
 7    preliminary-injunction motion to meet their burden.” Id. at 787.
 8          Intervenor attacks Plaintiffs’ standing on three grounds, none of which have merit.
 9    First, Intervenor argues that Plaintiffs lack standing because they do not establish the ABC
10    test will be used against them, and thus, they do not establish the requisite actual or
11    imminent injury. For the same reasons discussed in the Court’s Order granting Plaintiffs’
12    temporary restraining order, the Court disagrees. Plaintiffs have satisfied the imminent
13    injury requirement where, assuming their interpretation of AB-5 is correct, they face the
14    choice of either implementing significant, costly compliance measures or risking criminal
15    and civil prosecution. See, e.g., Cal. Unemp. Ins. Code § 2117; Cal. Labor Code § 1199.5;
16    Cal. Labor Code §§ 226.6 and 226.8.          Indeed, as recently as December 23, 2019,
17    Defendants expressly declined to withhold enforcement of AB-5, even for a short time.
18    That is sufficient for standing in a pre-enforcement challenge. See, e.g., Susan B. Anthony
19    List v. Driehaus, 573 U.S. 149, 168 (2014) (finding petitioners in pre-enforcement
20    challenge demonstrated an injury-in-fact sufficient for Article III standing); see also id. at
21    158 (“When an individual is subject to [the threatened enforcement of a law], an actual
22    arrest, prosecution, or other enforcement action is not a prerequisite to challenging the
23    law.”).
24          Next, Intervenor contends that to show a concrete injury, CTA must definitively
25    show that some of its members’ drivers would be classified as independent contractors
26    under the pre-AB-5 Borello classification test. The Court is not persuaded that such proof
27    is required at this very preliminary stage. In other words, Plaintiffs need not show with
28    complete certainty that a CTA member would be harmed by the ABC test but not by the
                                                    6
                                                                                3:18-cv-02458-BEN-BLM
     Case 3:18-cv-02458-BEN-BLM Document 89 Filed 01/16/20 PageID.1540 Page 7 of 23


 1    Borello test; rather, plaintiffs “need only establish a risk or threat of injury to satisfy the
 2    actual injury requirement.” City & Cty. of San Francisco, 944 F.3d at 787 (quoting Harris
 3    v. Bd. of Supervisors, 366 F.3d 754, 762 (9th Cir. 2004) (emphasis in original)). CTA has
 4    done so here by claiming that many of its members contract with independent-contractor
 5    drivers, who can no longer be classified as independent contractors under the ABC test.
 6          Regardless, even if CTA were held to the higher standard proposed by Intervenor,
 7    CTA would satisfy it. In response to Intervenor’s challenge, CTA offers evidence showing
 8    that some of its members’ drivers have been classified as independent contractors under
 9    Borello or tests like Borello.4 Furthermore, Intervenor’s apparent position—that CTA
10    members’ drivers will always be classified as employees under Borello and thus, the new
11    ABC test’s classification of them as employees cannot harm them—is undermined by the
12    Ninth Circuit’s own observations about the two tests. See, e.g., California Trucking Ass’n
13    v. Su, 903 F.3d 953, 964 (9th Cir. 2018) (distinguishing Borello test as “contrary” to ABC
14    tests adopted in other states because under Borello, “[w]hether the work fits within the
15    usual course of an employer’s business is one factor among many—and not even the most
16    important one”) (“[T]he Borello standard does not compel the use of employees or
17    independent contractors.”). Accordingly, the Court finds that, at this very preliminary
18    stage, Plaintiffs have carried their burden to show some of its members face the risk of
19    having their drivers, who would be classified as independent contractors under Borello,
20    instead be misclassified as employees under the ABC test.
21
22
23          4
              Plaintiffs’ request for judicial notice of Exhibits A-C [Doc. 73-3] is GRANTED.
24    “[A] court may take judicial notice of its own records in other cases, as well as the records
25    of an inferior court in other cases.” United States v. Wilson, 631 F.2d 118, 119 (9th Cir.
      1980). The Court is not persuaded by Intervenor’s arguments opposing judicial notice,
26    particularly where Plaintiffs offered their evidence in response to Intervenor’s attack on
27    their standing. Nonetheless, Intervenor’s request for judicial notice, [Doc. 78], is
      GRANTED for the same reasons as Plaintiffs’ request, but Intervenor’s cases do not
28    compel a different conclusion as to Plaintiffs’ standing.
                                                    7
                                                                                3:18-cv-02458-BEN-BLM
     Case 3:18-cv-02458-BEN-BLM Document 89 Filed 01/16/20 PageID.1541 Page 8 of 23


 1          Finally, Intervenor argues that CTA lacks “associational standing” because it has not
 2    identified any single CTA member who will be injured by use of the ABC test to determine
 3    whether drivers are employees. In support, Intervenor cites Summers v. Earth Island Inst.,
 4    which held that an association has standing to represent its members’ interests when “at
 5    least one identified member had suffered or would suffer harm.” 555 U.S. 488, 498 (2009).
 6    Intervenor further reasons that, if Defendants were enjoined from enforcing the ABC test,
 7    employment status would be decided based on the prior Borello test. Thus, again,
 8    Intervenor contends that because CTA does not submit evidence that any of its members’
 9    drivers are not employees under Borello, there is no evidence that the ABC test injures a
10    single CTA member.
11          The Court disagrees. “[A]n association has standing to bring suit on behalf of its
12    members when: (a) its members would otherwise have standing to sue in their own right;
13    (b) the interests it seeks to protect are germane to the organization’s purpose; and (c) neither
14    the claim asserted nor the relief requested requires the participation of individual members
15    in the lawsuit.” Hunt v. Washington State Apple Advertising Com’n, 432 U.S. 333, 343
16    (1977). Associational standing is present here where CTA claims that many of its members
17    use independent-contractor drivers to provide interstate trucking services to customers in
18    California and other states, and that, as a result, those members have a concrete interest in
19    knowing whether they must fundamentally change their longstanding business structure by
20    shifting to using only employee drivers when operating within California.
21          Moreover, Summers is distinguishable from CTA’s case. Summers involved a
22    dispute about a timber project that had settled, and “no other project [was] before the court
23    in which respondents were [even] threatened with injury in fact.” Summers, 555 U.S. at
24    491-92. Unlike Summers, the dispute here facing CTA’s members is still very much alive
25    because without preliminary injunctive relief, AB-5 will apply to them and likely be
26    enforced against CTA’s members to the full extent of the law. The Ninth Circuit, too, has
27    expressed doubt that “Summers, an environmental case brought under the National
28    Environmental Policy Act, stands for the proposition that an injured member of an
                                                     8
                                                                                 3:18-cv-02458-BEN-BLM
     Case 3:18-cv-02458-BEN-BLM Document 89 Filed 01/16/20 PageID.1542 Page 9 of 23


 1    organization must always be specifically identified in order to establish Article III standing
 2    for the organization.” Nat’l Council of La Raza v. Cegavske, 800 F.3d 1032, 1041 (9th Cir.
 3    2015). The Ninth Circuit explained:
 4           where it is relatively clear, rather than merely speculative, that one or more
             members have been or will be adversely affected by a defendant’s action, and
 5
             where the defendant need not know the identity of a particular member to
 6           understand and respond to an organization’s claim of injury, we see no
             purpose to be served by requiring an organization to identify by name the
 7
             member or members injured.
 8
 9    Id.   Such is the case here.        Intervenor offers no reason why it cannot address the
10    predominately legal claims brought by CTA without the identification of a particular CTA
11    member. Thus, for the previous reasons, the Court is satisfied that Plaintiffs have standing
12    at this very preliminary stage. 5
13           B. Preliminary Injunction
14           “Generally, the purpose of a preliminary injunction is to preserve the status quo and
15    the rights of the parties until a final judgment issues in the cause.” City & Cty. of San
16    Francisco, 944 F.3d at 789. Plaintiffs can obtain a preliminary injunction where they
17    establish four factors: “(1) that [they are] likely to succeed on the merits, (2) that [they are]
18    likely to suffer irreparable harm in the absence of preliminary relief, (3) that the balance of
19    equities tips in [their] favor, and (4) that an injunction is in the public interest.” Id. at 788-
20    89 (quoting Winter v. NRDC, 555 U.S. 7, 22 (2008)). In the alternative, however, “‘serious
21    questions going to the merits’ and a balance of hardship that tips sharply towards the
22    plaintiff[s] can support issuance of a preliminary injunction, so long as the plaintiff[s] also
23
24
25           5
               At the January 13, 2020 oral argument, Plaintiffs’ counsel clarified that they seek
26    relief only as to their motor carrier members. Thus, the Court need not consider
27    Intervenor’s challenge to owner-operator Odom’s standing. Odom’s standing bears no
      relevance on whether the Court can enjoin enforcement of AB-5’s ABC test as to motor
28    carriers because Odom is not a motor carrier.
                                                      9
                                                                                   3:18-cv-02458-BEN-BLM
 Case 3:18-cv-02458-BEN-BLM Document 89 Filed 01/16/20 PageID.1543 Page 10 of 23


 1   show[] that there is a likelihood of irreparable injury and that the injunction is in the public
 2   interest.” Id. at 789 (quoting All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th
 3   Cir. 2011)).
 4                  1. Likelihood of Success on the Merits
 5         To prevail on their motion for a preliminary injunction, Plaintiffs must establish, at
 6   a minimum, that there are “serious questions” on the merits of at least one of their
 7   challenges to AB-5’s ABC test. See Cottrell, 632 F.3d at 1135. For the following reasons,
 8   Plaintiffs have done so with their FAAAA preemption challenge. 6
 9         Within the FAAAA, Congress included an express preemption provision, which
10   provides that states “may not enact or enforce a law, regulation, or other provision having
11   the force and effect of law related to a price, route, or service of any motor carrier . . . with
12   respect to the transportation of property.” 49 U.S.C. § 14501(c)(1). The preemption
13   provision is a broad one. “The phrase ‘related to’ embraces state laws ‘having a connection
14   with or reference to’ carrier ‘rates, routes, or services,’ whether directly or indirectly.” Cal.
15   Trucking Ass’n v. Su, 903 F.3d 953, 960 (9th Cir. 2018). As the Ninth Circuit has
16   explained, “[t]here can be no doubt that when Congress adopted the FAAA Act, it intended
17   to broadly preempt state laws that were ‘related to a price, route or service’ of a motor
18   carrier.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046, 1053 (9th Cir.
19   2009) (emphasis added).
20         Similarly, the First Circuit has explained that Congress had “dual objectives” for
21   adopting a “broad reach” by copying the language of the Airline Deregulation Act of 1978
22   into the FAAAA’s preemption clause: (1) “to ensure that the States would not undo federal
23   deregulation with regulation of their own” and (2) “to avoid a patchwork of state service-
24   determining laws, rules, and regulations.” Schwann v. FedEx Ground Pkg. System, Inc.,
25
26
           6
27            For purposes of preliminary injunctive relief, Plaintiffs have satisfied this prong
     based on the FAAAA preemption ground. Thus, the Court declines at this time to analyze
28   Plaintiffs’ alternative Dormant Commerce Clause challenge to AB-5.
                                                    10
                                                                                 3:18-cv-02458-BEN-BLM
 Case 3:18-cv-02458-BEN-BLM Document 89 Filed 01/16/20 PageID.1544 Page 11 of 23


 1   813 F.3d 429, 436 (1st Cir. 2016) (internal quotation marks and citations omitted). To be
 2   sure, the breadth of the FAAAA’s preemption clause “does not mean the sky is the limit”:
 3   “Congress did not intend to preempt laws that implement California’s traditional labor
 4   protection powers, and which affect carriers’ rates, routes, or services in only tenuous
 5   ways.” Su, 903 F.3d at 960-61 (emphasis added) (citing Dilts v. Penske Logistics, LLC,
 6   769 F.3d 637, 647-50 (9th Cir. 2014) (meal and rest break laws) and Californians for Safe
 7   & Competitive Dump Truck Transp. v. Mendonca, 152 F.3d 1184, 1189 (9th Cir. 1998)
 8   (prevailing wage law)); see also id. at 960 (“[T]he FAAAA does not preempt state laws
 9   that affect a carrier’s prices, routes, or services in only a tenuous, remote or peripheral
10   manner with no significant impact on Congress’s deregulatory objectives.”) (internal
11   quotation marks omitted). Still, where a state law “significantly impacts a carrier’s prices,
12   routes, or services,” it is “forbidden.” Id.
13         Whether the FAAAA preempts AB-5 and its ABC test is a matter of first impression
14   in this circuit, but Ninth Circuit jurisprudence touching on the issue strongly suggests
15   preemption. For example, in American Trucking Associations, Inc. v. City of Los Angeles,
16   the Ninth Circuit reversed the district court’s denial of American Trucking Association’s
17   (“ATA”) motion for a preliminary injunction and even took the unusual step of remanding
18   with instructions to the district court to issue a preliminary injunction. 559 F.3d 1046,
19   1060-61 (9th Cir. 2009). ATA contended that the FAAAA preempted various provisions
20   in the Port’s mandatory concession agreements for drayage trucking services at ports. As
21   to the provision requiring motor carriers to use employee drivers rather than independent-
22   contractor drivers, the Ninth Circuit concluded it could “hardly be doubted” that the
23   FAAAA preempted the provision and that, unless the Port could demonstrate an exception
24   to the FAAAA’s preemption provision applied, the motor carriers would likely prevail on
25
26
27
28
                                                    11
                                                                              3:18-cv-02458-BEN-BLM
 Case 3:18-cv-02458-BEN-BLM Document 89 Filed 01/16/20 PageID.1545 Page 12 of 23


 1   their challenge.7 Id. at 1053. The Ninth Circuit went on to conclude that the concession
 2   agreement’s provision requiring the “phasing out” of thousands of independent contractors
 3   “is one likely to be shown to be preempted.” Id. at 1056.
 4         California Trucking Association v. Su offers additional guidance. 903 F.3d 953 (9th
 5   Cir. 2018). There, the Ninth Circuit considered whether the FAAAA preempted the
 6   Borello multi-factor test for distinguishing between employees and independent
 7   contractors. In so doing, the Ninth Circuit noted the “obvious proposition” for which
 8   American Trucking stood: “that an ‘all or nothing’ rule requiring services be performed by
 9   certain types of employee drivers . . . was likely preempted [by the FAAAA].” Id. at 964.
10   The court then distinguished the Borello test as “wholly different from [the provision at
11   issue in] American Trucking” because neither the Borello standard or “the nature of the
12   Borello standard compell[ed] the use of employees to provide certain carriage services.”
13   Id. The Ninth Circuit distinguished the Borello test from the ABC test adopted in other
14   states, noting “the application of which courts have then held to be preempted.” Id. It did
15   so by explaining that, “[l]ike American Trucking, the ‘ABC’ test may effectively compel a
16   motor carrier to use employees for certain services because, under the ‘ABC’ test, a worker
17   providing a service within an employer’s usual course of business will never be considered
18   an independent contractor.” Id. (emphasis added). The court further explained that, under
19   Borello and in contrast to the ABC test, “whether the work fits within the usual course of
20   an employer’s business is one factor among many—and not even the most important one.”
21   Id. (emphasis added).
22         Although not binding on this Court, the First Circuit’s recent analysis of an ABC
23   test identical to California’s is persuasive. In Schwann v. FedEx Ground Package System,
24
25
26
           7
27           Here, Defendants do not argue a similar exception to the FAAAA’s preemption
     provision applies to the ABC test; instead, they contend the ABC test does not fall within
28   the broad scope of the FAAAA’s preemption provision.
                                                 12
                                                                            3:18-cv-02458-BEN-BLM
 Case 3:18-cv-02458-BEN-BLM Document 89 Filed 01/16/20 PageID.1546 Page 13 of 23


 1   Inc., the First Circuit held the FAAAA preempted Massachusetts’ ABC test’s Prong B as
 2   applied to FedEx.8 813 F.3d 429 (1st Cir. 2016). In so holding, the First Circuit reasoned:
 3         The regulatory interference posed by Plaintiffs’ application of Prong 2 is not
           peripheral. The decision whether to provide a service directly, with one’s own
 4
           employee, or to procure the services of an independent contractor is a
 5         significant decision in designing and running a business. . . . Such an
           application of state law poses a serious potential impediment to the
 6
           achievement of the FAAAA’s objectives because a court, rather than the
 7         market participant, would ultimately determine what services that company
           provides and how it chooses to provide them.
 8
 9   Id. at 438.
10         Together, these cases show that the FAAAA likely preempts “an all or nothing” state
11   law like AB-5 that categorically prevents motor carriers from exercising their freedom to
12   choose between using independent contractors or employees. See also Bedoya v. Am.
13   Eagle Express Inc., 914 F.3d 812, 824 (3d Cir. 2019) (holding New Jersey’s ABC test is
14   not preempted by the FAAAA because contrary to Massachusetts’ test, it includes an
15   “alternative method for reaching independent contractor status—that is, by demonstrating
16   that the worker provides services outside of the putative employer’s ‘places of business,’”
17   and “[n]o part of the New Jersey test categorically prevents carriers from using independent
18   contractors.”).   Yet, that is precisely the case here.    Because contrary to Prong B,
19   independent-contractor drivers necessarily perform work within “the usual course of the
20
21         8
              In both statutes, Prong B is the Achilles heel. California’s Prong B is identical to
22   the preempted Massachusetts test because neither test permits an alternative method for
23   using an independent-contractor driver. Cf. Bedoya v. Am. Eagle Express Inc., 914 F.3d
     812, 824 (3d Cir. 2019) (finding New Jersey’s ABC test not preempted by FAAAA because
24   New Jersey test provided an alternative method by which a motor carrier could still use
25   independent contractors via the additional clause: “or [performs such service] outside of
     all the places of business of [the employer]”) (emphasis added) (distinguishing between
26   Massachusetts’ ABC test by explaining “[t]he Massachusetts statute does not include New
27   Jersey’s alternative method for reaching independent contractor status—that is, by
     demonstrating that the worker provides services outside of the putative employer’s ‘places
28   of business’”).
                                                  13
                                                                              3:18-cv-02458-BEN-BLM
 Case 3:18-cv-02458-BEN-BLM Document 89 Filed 01/16/20 PageID.1547 Page 14 of 23


 1   [motor carrier] hiring entity’s business,” drivers who may own and operate their own rigs
 2   will never be considered independent contractors under California law. 9 Thus, it follows
 3   that Prong B of the ABC test requires motor carriers to artificially reclassify all
 4   independent-contractor drivers as employee-drivers for all purposes under the California
 5   Labor Code, the Industrial Welfare Commission wage orders, and the Unemployment
 6   Insurance Code. See Cal. Labor Code § 2750.3(a)(1). Indeed, the Ninth Circuit has already
 7   acknowledged the likelihood of such a test being preempted by the FAAAA. See Su, 903
 8   F.3d at 964 (“Like American Trucking, the ‘ABC’ test may effectively compel a motor
 9   carrier to use employees for certain services because, under the ‘ABC’ test, a worker
10   providing a service within an employer’s usual course of business will never be considered
11   an independent contractor.”) (emphasis added).
12         Notably, the first and only court thus far to consider an FAAAA preemption
13   challenge to AB-5 agreed. On January 8, 2020, the Los Angeles Superior Court ruled that
14   because the ABC test effectively prohibits motor carriers from using independent
15   contractors to provide transportation services, the test has a significant, impermissible
16   effect on motor carriers’ “prices, routes, and services,” and thus, is preempted by the
17   FAAAA. The People of the State of California v. Cal Cartage Transportation Express,
18   LLC, Case No. BC689320 (Los Angeles Superior Court January 8, 2020). Moreover, other
19   district courts considering FAAAA preemption challenges to California’s ABC test, albeit
20
21
22         9
              During the January 13, 2020 hearing, the Court repeatedly invited Defendants to
23   explain how the ABC test was not an “all or nothing” test. Specifically, the Court invited
     them to explain how a motor carrier could contract with an independent owner-operator as
24   an independent contractor, rather than as an employee, under the ABC test. Neither the
25   State nor Intervenor could provide an example. Instead, Defendants repeatedly asserted
     that a broker company that did not perform trucking work could plausibly contract with an
26   independent owner-operator. Brokers, however, are not motor carriers. Accordingly, the
27   Court observes that the ABC test appears to be rigged in such a way that a motor carrier
     cannot contract with independent contractor owner-operators without classifying them as
28   employees.
                                                14
                                                                           3:18-cv-02458-BEN-BLM
 Case 3:18-cv-02458-BEN-BLM Document 89 Filed 01/16/20 PageID.1548 Page 15 of 23


 1   under the pre-AB-5 Dynamex standard, have applied similar logic and found the FAAAA
 2   preempts Prong B. See, e.g., B&O Logistics, Inc. v. Cho, 2019 WL 2879876, at *2-4 (C.D.
 3   Cal. April 15, 2019) (holding “Su, American Trucking, and Schwann collectively establish
 4   that the FAAAA preempts a state law that categorically requires a motor carrier to hire
 5   employees—and not independent contractors—as drivers. Here, the B prong of Dynamex’s
 6   ABC test would require Plaintiff to reclassify Defendant as an employee for the purposes
 7   of California’s wage orders (which regulate, inter alia, minimum wages, maximum hours,
 8   and meal and rest breaks) because Defendant performs work that is in the usual course of
 9   Plaintiff’s business (i.e., transporting property),” and thus, “Plaintiff may seek a declaration
10   that the B prong is preempted by the FAAAA”); Valadez v. CSX Intermodal Terminals,
11   Inc., 2019 WL 1975460, at *7-8 (N.D. Cal. March 15, 2019) (finding the FAAAA preempts
12   Prong B of the ABC test in Dynamex in part because Prong B “effectively prevents motor
13   carriers from using independent contractors to perform services within their usual course
14   of business,” and “Su strongly indicates that a state law that would prevent a motor carrier,
15   like Defendant, from hiring independent contractors, rather than employees, to perform its
16   services would be preempted by the FAAAA”); Alvarez v. XPO Logistics Cartage LLC,
17   2018 WL 6271965, at *4-5 (C.D. Cal. Nov. 15, 2018) (relying in part on Su and finding
18   “the ABC test [as adopted in Dynamex] ‘relates’ to a motor carrier’s services in more than
19   a ‘tenuous’ manner and is therefore preempted by the FAAAA”); contra. Henry v. Central
20   Freight Lines, Inc., 2019 WL 2465330, at *5 (E.D. Cal. June 13, 2019) (holding the
21   FAAAA does not preempt the Dynamex ABC test because “[t]he Dynamex ABC test is a
22   general classification test that does not apply to motor carriers specifically and does not,
23   by its terms, compel a carrier to use an employee or an independent contractor.”); Western
24   States Trucking Ass’n v. Schoorl, 377 F. Supp. 3d 1056, 1070-71 (E.D. Cal. 2019) (relying
25   on Dilts to hold the FAAAA does not preempt Dynamex’s ABC test); Phillips v.
26   Roadrunner Intermodal Svcs., 2016 WL 9185401, at *4-7 (C.D. Cal. Aug. 16, 2016)
27   (same).
28
                                                   15
                                                                                3:18-cv-02458-BEN-BLM
 Case 3:18-cv-02458-BEN-BLM Document 89 Filed 01/16/20 PageID.1549 Page 16 of 23


 1          Defendants offer a variety of arguments against FAAAA preemption, but none are
 2   persuasive. For example, Defendants argue that Su and American Trucking have no
 3   bearing on the ABC test. In so doing, however, Defendants attempt to characterize the
 4   ABC test as “not requir[ing] that motor carriers—or anyone at all—transition from
 5   independent contractors to employees,” but “[i]nstead, [as] merely provid[ing] the
 6   applicable test to assess whether a worker is an independent contractor or an employee.”
 7   Doc. 55 at 18. Defendants’ curious argument is that “the ABC test itself imposes no legal
 8   obligations” because it only sets forth the test for determining whether California’s labor
 9   laws apply to a worker. Doc. 58 at 19. Although it is technically true that nothing in the
10   ABC test prohibits motor carriers from contracting with independent contractors, that
11   argument merely poses a distinction without a difference. Put another way, it is true that
12   the statute does not expressly state that motor carriers cannot contract with independent
13   contractors, but Prong B permits motor carriers to contract with independent contractors
14   only if they classify and treat those independent contractors as employees under California
15   law.
16          The Court is similarly unpersuaded by Defendants’ contention that this Court lacks
17   the ability to consider whether AB-5 is preempted because, according to Defendants, the
18   ABC test is merely a “test for employment.” Doc. 58 at 19. According to Defendants,
19   “[t]he question for purposes of Plaintiffs’ FAAAA preemption claim is . . . whether
20   California’s employment laws that attach through the ABC test are preempted,” rather than
21   the ABC test, itself. Doc. 58 at 19 (emphasis added). To support their theory, Defendants
22   rely upon the unpublished district court opinion from which the parties appealed in Su.
23   That opinion, however, is both not binding and lacks persuasive value, particularly in light
24   of the Ninth Circuit’s decision. See Su, 903 F.3d at 955 (distinguishing Borello standard
25   from Massachusetts ABC test by explaining “the ABC test may effectively compel a motor
26   carrier to use employees for certain services because, under the ABC test, a worker
27   providing a service within an employer’s usual course of business will never be considered
28   an independent contractor”). Contrary to Defendants’ position, the Court finds that “the
                                                 16
                                                                             3:18-cv-02458-BEN-BLM
 Case 3:18-cv-02458-BEN-BLM Document 89 Filed 01/16/20 PageID.1550 Page 17 of 23


 1   question is not whether the FAAAA preempts California’s wage orders [and other
 2   employment laws]; rather, it is whether [AB-5’s] ABC test—used to interpret the wage
 3   orders [and other employment laws]—is preempted.” Alvarez v. XPO Logistics Cartage
 4   LLC, 2018 WL 6271965, at *5 (C.D. Cal. Nov. 15, 2018).
 5         Next, Defendants argue that the FAAAA’s preemption provision does not apply to
 6   the ABC test because, according to Defendants, that test is a “law of general applicability.”
 7   First, to the extent Defendants posit that a law of general applicability cannot be preempted,
 8   they are incorrect. See Su, 903 F.3d at 966 (“This is not to say that the general applicability
 9   of a law is, in and of itself, sufficient to show it is not preempted.”) (citing Morales v. Trans
10   World Airlines, Inc., 504 U.S. 374, 386 (1992)). For the same reason, the Court rejects
11   Defendants’ reliance on People ex rel. Harris v. Pac Anchor Transp., Inc., 59 Cal. 4th 772
12   (2014).   Contrary to Defendants’ reading, Pac Anchor does not foreclose FAAAA
13   preemption of the ABC test. As the Los Angeles Superior Court reasoned, “the better
14   reading of Pac Anchor is not that laws of general applicability are always immune from
15   FAAAA preemption.         Rather, Pac Anchor left open the possibility that state laws
16   prohibiting motor carriers from using independent owner-operator truck drivers might be
17   preempted—and even suggested that they would.” Cal Cartrage, Case No. BC689320, at
18   11. Still, “[w]hile general applicability is not dispositive, . . . it is a relevant consideration
19   because it will likely influence whether the effect on prices, routes, and services is tenuous
20   or significant.” Su, 903 F.3d at 966. The Ninth Circuit further explained that “[w]hat
21   matters is not solely that the law is generally applicable, but where in the chain of a motor
22   carrier’s business it is acting to compel a certain result (e.g., a consumer or workforce) and
23   what result it is compelling (e.g., a certain wage, non-discrimination, a specific system of
24   delivery, a specific person to perform the delivery).” Id. Here, the Court is not persuaded
25   that the ABC test is a law of general applicability, but even if it were, Plaintiffs have shown
26   the ABC test is still likely preempted by the FAAAA because it compels a certain result—
27   by “compel[ling] a motor carrier to use employees for certain services.” Id. at 964.
28
                                                    17
                                                                                  3:18-cv-02458-BEN-BLM
 Case 3:18-cv-02458-BEN-BLM Document 89 Filed 01/16/20 PageID.1551 Page 18 of 23


 1         Defendants argue that Dilts v. Penske Logistics, LLC, 769 F.3d 637, 649 (9th Cir.
 2   2014) and Californians for Safe & Competitive Dump Truck Transp. v. Mendonca, 152
 3   F.3d 1184, 1189 (9th Cir. 1998) require the opposite conclusion. The preemption issues in
 4   those cases, however, are significantly different from the preemption issue raised here.
 5   Dilts and Mendonca concerned workers that had already been properly classified as
 6   “employees.”     In Dilts, the Ninth Circuit held that specific California Labor Code
 7   protections for employees—meal and rest break laws—were not preempted by the FAAAA
 8   because they were “normal background rules for almost all employers doing business in
 9   the state of California” and did not, either directly or indirectly “set prices, mandate or
10   prohibit certain routes, or tell motor carriers what services they may or may not provide,
11   either directly or indirectly.” Dilts, 769 F.3d at 647 (emphasis in original); see also
12   Mendonca, 152 F.3d at 1187-89 (holding FAAAA did not preempt California’s prevailing
13   wage law as applied to employees); Ridgeway et al. v. Walmart, Inc., Case No. 17-15983
14   (9th Cir. Jan. 6, 2020) (holding FAAAA did not preempt California’s wage law requiring
15   trucking company to pay minimum wages for driver rest time during which the company
16   retains control over the driver because the law did not set prices, mandate or prohibit certain
17   routes, or tell motor carriers what services they may provide).
18         In contrast, the present case concerns the test used to classify workers for the purpose
19   of determining whether all of California employment laws do or do not apply, rather than
20   a small group of those laws, such as the meal break regulations in Dilts. Thus, the
21   combined effect of all such laws has a significant impact on motor carriers’ prices, routes,
22   or services. Accordingly, Dilts and other similar cases are distinguishable because they
23   focus on whether discrete wage-and-hour laws and regulations had more than a tenuous
24   impact on motor carriers’ prices, routes, or services, not whether the combined impact of
25   applying all of California’s employment laws to independent owner-operators had more
26   than a tenuous impact on motor carriers’ prices, routes, or services. Moreover, while Dilts
27   reasoned that “applying California’s meal and rest break laws to motor carriers would not
28   contribute to an impermissible ‘patchwork’ of state-specific laws, defeating Congress’s
                                                   18
                                                                               3:18-cv-02458-BEN-BLM
 Case 3:18-cv-02458-BEN-BLM Document 89 Filed 01/16/20 PageID.1552 Page 19 of 23


 1   deregulatory objectives,” the ABC test certainly would. Dilts, 769 F.3d at 647 (emphasis
 2   added). By effectively prohibiting motor carriers from contracting with independent-
 3   contractor drivers, AB-5 and its ABC test would transform California into its own patch in
 4   the very “patchwork” of state-specific laws Congress intended to prevent.10
 5         Finally, the Court is not persuaded by Intervenor’s brief, conclusory argument that
 6   “Plaintiffs fail to establish that motor carriers cannot avail themselves of AB-5’s business-
 7   to-business exception.” Doc. 58 at 25. To the extent Intervenor contends a motor carrier
 8   could contract with an independent contractor under AB-5’s business-to-business
 9   exception, Intervenor has not shown how that is possible. Further, like the Los Angeles
10   Superior Court, this Court is skeptical that motor carriers could, in fact, avail themselves
11   of that exception, particularly where the State Defendants, who are tasked with enforcing
12   AB-5, do not expressly concede that the exception would apply. 11 Accordingly, the Court
13   adopts the thorough reasoning of the Los Angeles Superior Court’s January 8, 2020 order
14   rejecting that argument. See Cal Cartrage, Case No. BC689320, at 12-14 (rejecting
15   plaintiff’s argument that the “business-to-business” exception saves AB-5 from FAAAA
16   preemption as applied to motor carriers).
17         The Court finds AB-5’s ABC test has more than a “tenuous, remote, or peripheral”
18   impact on motor carriers’ prices, routes, or services, particularly in light of our Ninth
19   Circuit jurisprudence casting serious doubt on the type of “all or nothing rule” that AB-5
20   implements. Thus, for the previous reasons, Plaintiffs have carried their burden at this
21   preliminary stage of showing a likelihood of success on the merits as to their FAAAA
22
23         10
               The Court is aware of only one state, Massachusetts, that has adopted an identical
24   ABC test to that adopted in California’s AB-5. Notably, the First Circuit struck down the
25   identical Massachusetts test as preempted by the FAAAA. See Schwann v. FedEx Ground
     Package System, Inc., 813 F.3d 429 (1st Cir. 2016).
26          11
               In fact, until the January 13, 2020 hearing, the State Defendants were silent on the
27   business-to-business exception. During the hearing, for the first time, the State Defendants
     expressed that the exception could potentially apply to motor carriers, but not that it
28   definitively would.
                                                  19
                                                                              3:18-cv-02458-BEN-BLM
 Case 3:18-cv-02458-BEN-BLM Document 89 Filed 01/16/20 PageID.1553 Page 20 of 23


 1   preemption challenge.      In the alternative, Plaintiffs have certainly raised “serious
 2   questions” going to the merits.
 3         2. Irreparable Harm
 4         As to the second element, the Court finds Plaintiffs have carried their burden to show
 5   the likelihood of irreparable harm. As this Court previously concluded at the temporary
 6   restraining order stage, Plaintiffs have shown that irreparable harm is likely because
 7   without significantly transforming their business operations to treat independent-contractor
 8   drivers as employees for all specified purposes under California laws and regulations, they
 9   face the risk of governmental enforcement actions, as well as criminal and civil penalties.
10   See, e.g., Cal. Unemp. Ins. Code § 2117; Cal. Labor Code § 1198.5; Cal. Labor Code §§
11   226.6 and 226.8. 12 Just as the Ninth Circuit noted in American Trucking, “motor carriers
12   are being put to a kind of Hobson’s choice, not entirely unlike that which faced the airlines
13   in Morales v. Trans World Airlines, Inc., 504 U.S. 374 (1992).” American Trucking, 559
14   F.3d at 1057 (9th Cir. 2009). In Morales, several states’ attorneys general set out to
15   regulate airline advertising and the compensation of passengers who gave up their seats on
16   overbooked flights. Morales, 504 U.S. at 379. Noting that the attorneys general “had made
17   clear that they would seek to enforce the challenged portions of the guidelines,” the
18   Supreme Court observed that injunctive relief is available where there exists a threat of
19   imminent proceedings of a criminal or civil nature against parties who are affected by an
20   unconstitutional act. Id. at 380-81. The Supreme Court further opined that the respondents
21   faced “a Hobson’s choice: continually violate the Texas law and expose themselves to
22   potentially huge liability; or violate the law once as a test case and suffer the injury of
23
24
25         12
                Defendants’ contention that any irreparable harm is undermined by Plaintiffs’
26   delay in moving for preliminary injunctive relief does not require a different conclusion.
27   It is true that Plaintiffs could have moved for a preliminary injunction within weeks, rather
     than months, of AB-5’s adoption in September 2019, but the Court is not persuaded that a
28   two month delay in filing the motion wholly undermines their showing of irreparable harm.
                                                  20
                                                                              3:18-cv-02458-BEN-BLM
 Case 3:18-cv-02458-BEN-BLM Document 89 Filed 01/16/20 PageID.1554 Page 21 of 23


 1   obeying the law during the pendency of the proceedings and any further review.” Id. at
 2   381.
 3          Similarly, in remanding to the district court to issue a preliminary injunction, the
 4   Ninth Circuit in American Trucking found the motor carriers faced a sort of Hobson’s
 5   choice because “a very real penalty attaches to the motor carriers regardless of how they
 6   proceed,” and “[t]hat is an imminent harm.” American Trucking, 559 F.3d at 1058. Here,
 7   motor carriers wishing to continue offering the same services to their customers in
 8   California must do so using only employee drivers, meaning they must significantly
 9   restructure their business model, including by obtaining trucks, hiring and training
10   employee drivers, and establishing administrative infrastructure compliant with AB-5. The
11   only alternative available to motor carriers is to violate the law and face criminal and civil
12   penalties. The Court is satisfied that Plaintiffs have shown a likelihood of irreparable injury
13   without injunctive relief.
14          3. Balance of Equities; The Public Interest
15          If after the preliminary injunction stage, the Court finds that AB-5 is preempted by
16   the FAAAA, motor carriers will have suffered harm due to AB-5’s application to and
17   enforcement against them. See American Trucking, 559 F.3d at 1059 (finding the balance
18   of equities and public interest weighed in favor of motor carriers, explaining, “[W]e have
19   outlined the hardships that motor carriers will suffer if, as is likely, many provisions of the
20   Concession agreements are preempted and are, thus, being imposed in violation of the
21   Constitution”). On the other side of the scale, Defendants have legitimate concerns about
22   preventing the misclassification of workers as independent contractors. Nonetheless, with
23   or without the ABC test, California still maintains numerous laws and regulations designed
24   to protect workers classified as employees and to prevent misclassification, and the pre-
25   AB-5 Borello standard will continue as the applicable classification test. See Cal. Labor
26   Code § 2750.3(a)(3) (mandating that should a court rule that the ABC test cannot be applied
27   to a particular context, the pre-AB-5 Borello test will apply). Thus, on balance, the
28   hardships faced by Plaintiffs significantly outweigh those faced by Defendants.
                                                   21
                                                                               3:18-cv-02458-BEN-BLM
 Case 3:18-cv-02458-BEN-BLM Document 89 Filed 01/16/20 PageID.1555 Page 22 of 23


 1         Similarly, the Court finds that the public interest supports preliminary injunctive
 2   relief. The Court recognizes the Legislature’s public interest in protecting misclassified
 3   workers, which it attempted to further address with AB-5. That public interest, however,
 4   “must be balanced against the public interest represented in Congress’s decision to
 5   deregulate the motor carrier industry, and the Constitution’s declaration that federal law is
 6   to be supreme.” American Trucking, 559 F.3d at 1059-60. Therefore, the public interest
 7   tips sharply in Plaintiffs’ favor.
 8                                        III.   CONCLUSION
 9         FAAAA preemption is broad but not so broad that the sky is the limit: states retain
10   the ability to execute their police power with laws that do not significantly impact rates,
11   routes, or services. Here, however, there is little question that the State of California has
12   encroached on Congress’ territory by eliminating motor carriers’ choice to use independent
13   contractor drivers, a choice at the very heart of interstate trucking. In so doing, California
14   disregards Congress’ intent to deregulate interstate trucking, instead adopting a law that
15   produces the patchwork of state regulations Congress sought to prevent. With AB-5,
16   California runs off the road and into the preemption ditch of the FAAAA. Accordingly,
17   Plaintiffs’ motion for a preliminary injunction is GRANTED.
18         It is further ORDERED:
19         1.     Defendant Xavier Becerra, in his official capacity as the Attorney General of
20   the State of California, Julia A. Su, in her official capacity as the Secretary of the California
21   Labor and Workforce Development Agency, Andre Schoorl, in his official capacity as the
22   Acting Director of the Department of Industrial Relations of the State of California, Lilia
23   Garcia Brower, in her official capacity as the Labor Commissioner of the State of
24   California, and Patrick Henning, in his official capacity as Director of the California
25   Employment Development Department are temporarily enjoined from enforcing Assembly
26   Bill 5’s ABC test, as set out in Cal. Labor Code § 2750.3(a)(1), as to any motor carrier
27   operating in California, pending the entry of final judgment in this action.
28         2.     Because there is no realistic likelihood of harm to Defendants from granting
                                                    22
                                                                                 3:18-cv-02458-BEN-BLM
 Case 3:18-cv-02458-BEN-BLM Document 89 Filed 01/16/20 PageID.1556 Page 23 of 23


 1   a preliminary injunction as to the enforcement of AB-5’s ABC test, a security bond is not
 2   required.
 3         IT IS SO ORDERED.
 4
 5   Date: January 16, 2020                __________________________________
                                                HON. ROGER T. BENITEZ
 6
                                                United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                23
                                                                           3:18-cv-02458-BEN-BLM
